 AXELSON, INC.Axelson,Inc.andInternational Association of Ma-chinistsand AerospaceWorkers,AFL-CIO.Case 16-CA-930230 July 1987DECISION AND ORDERBY CHAIRMAN DOTSON AND MEMBERSJOHANSEN AND STEPHENSOn 17 September 1981 Administrative LawJudge Richard A. Scully issued the attached deci-sion.The Respondent filed exceptions and a sup-porting brief.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panelThe Board has considered the decision and therecord in light of the exceptions and brief and hasdecided to affirm the judge's rulings, findings, 3 andconclusions,2 as modified herein, and to adopt therecommended Order as modified.ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge as modified below and orders that the Re-spondent, Axelson, Inc., Longview, Texas, its offi-cers, agents, successors, and assigns, shall take theaction set forth in the Order as modified.iThe Respondent has excepted to some of the judge's credibility find-ings. The Board's established policy is not to overrule an,admimstrativelaw judge's credibility resolutions unless the clear preponderance of allthe relevant evidence convinces us that they are incorrectStandard DryWill Products,91NLRB 544 (1950), enfd 188 F,2d 362 (3d Car 1951).We have carefullyexaminedthe record and find no basis for reversingthe findings.Throughout his decision, the judge characterizes the 29 July 1981meeting asan "investigatory" interview. The protection afforded employ-ees as outlined inNLRB P. J Weingarten,420 US. 251 (1975), coversboth `investigatory" and "disciplinary" interviews, except those inter-views conducted for the exclusive purpose of notifying an employee ofpreviously determined disciplinaryaction.Baton Rouge Water Works Co,246 NLRB 995 (1979) Therefore, we have modified the judge's recom-mendedOrder and notice to conform toBaton Rouge.The judge relied onKraft Foods,251 NLRB 598 (1980), in finding thatemployee Bryant was not entitledto reinstatementand backpay sincethere was no evidence that the employee was discharged on the basis ofinformationobtained during the unlawful interviews Although we agreewith his finding that the employee is not entitled to reinstatement andbackpay, Chairman Dotson and Member Stephens rely onTaracorp, Inc.,273 NLRB 221 (1984), which overruledKraft Foods.Member Johansenconcurs in the finding that a make-whole remedy is not appropriate whenan employee has been disciplined for lawful reasons.2The Respondent contends that employee Bryant was not entitled to aunion representative because the Union had lost the initial ballot count ina decertification election held on 13 September 1979. On 28 February -1984, however, after resolution of objections and determinative chal-lenged ballots, the Board certified that a majority of valid ballots hadbeen castfor the Union. Thus, evenassuming,arguendo, the applicationof the "at risk" doctrine ofMike O'Connor Chevrolet,209 NLRB 701(1974), to the Respondent's postdecertification-election denial of a unionrepresentative underWeingarten,we would still find the violation herebecause the Union won the election and thereby reaffirmed its majorityrepresentativestatus. SeeSaintsMary & Elizabeth Hospital,282 NLRB 73(1986)49'1.Substitute the following for paragraph 1(a)."(a) Requiring any employee to take part in anyinterview, except an interview conducted for theexclusive purpose of notifying an employee of pre-viouslydetermined disciplinary action,withoutunion representation if such representation has beenrequested by an employee who has reasonablegrounds to believe that the interview may result indisciplinary action."2.Substitute the attached notice for that of theadministrative law judge.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has foundthatwe violated the National Labor Relations Actand has ordered us to post and abide by this notice.Section 7 of the Act gives employees these rights.To organizeTo form, join, or assist any unionTo bargain collectively through representa-tives of their own choiceTo act together for other mutual aid or pro-tectionTo choose not to engage in any of these pro-tected concerted activities.WE WILL NOT require any employee to take partin any interview, except an interview conductedfor the purpose of notifying an employee of previ-ously determined disciplinary action, without unionrepresentation if such representation has been re-quested by an employee who has reasonable causeto believe that the interview may result in discipli-nary action.WE WILL NOT in any like or related mannerinterferewith, restrain, or coerce you in the exer-cise of the rights guaranteed you by Section 7 ofthe Act.AXELSON, INC.J O. Dodson, Esq.,for the General Counsel.Frank B.Wolfe,Esq.,of Tulsa, Oklahoma, for the Re-spondent.J.D. Crow,of Dallas, Texas, for the Charging Party.285 NLRB No. 5 50DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDDECISIONRICHARD A.SCULLY,AdministrativeLaw Judge. On achargefiledon 11 August 1980, a complaint'was issuedby the ActingRegional DirectorforRegion 16 of theNational LaborRelations Board against Axelson, Inc(the Respondent)alleging that it had engaged in certainunfair labor practices in violation of Section 8(a)(1) and(3) of the National LaborRelationsAct (the Act) TheRespondentfileda timely answer denyingthat it hadcommitted any violationof the Act.A hearing was held inLongview, Texas, on28 and 29April 1981, at whichall parties were givena full oppor-tunity to participate,to examine and cross-examine wit-nesses, and to present argument Briefs submitted onbehalfof theGeneralCounseland the Respondent havebeen carefully considered.On the entirerecordand frommy observationof thedemeanorof thewitnesses, I makethe followingFINDINGS OF FACTITHE BUSINESS OF RESPONDENTAt all times material,the Respondent was a Delawarecorporation with offices and its principal place of busi-ness in Longview,Texas,where it engaged in the manu-facture and marketing of production equipment used inthe petrochemical industry.During the previous calendaryear,it received goods and materials valued in excess of$50,000 directly from suppliers located outside the Stateof Texas and it sold and shipped goods valued in excessof $50,000 directly to customers located outside the Stateof Texas.The Respondent admits, and I find,that it is anemployer engaged in commerce within the meaning ofSection 2(6) and(7) of the Act.II.THE LABOR ORGANIZATION INVOLVEDThe Respondent admits, and I find,that at all timesmaterial the International Association of Machinists andAerospaceWorkers,AFL-CIO (the Union)has been alabor organization within the meaning of Section 2(5) ofthe Act.IIITHE ALLEGED UNFAIR LABOR PRACTICESA. The IssuesThe firstissueiswhetherthe Respondentunlawfullyrefused to permitemployeeElijah BryantJr. to have aunion representative present during an investigativeinterviewon 29 July 1980, therebyviolating his rights tounion representation under Section7 of the Act as out-lined inNLRBv.J.Weingarten,Inc.,420 U S. 251(1975)The secondissueiswhetherthe Respondent dis-charged Bryant in retaliationfor hisparticipation in astrike atitsLongview facility in 1979.'Prior to the opening of the hearing the parties reached a settlementin Case16-CA-9279 andthe General Counsel'smotion to withdraw theportion of the consolidated complaint relatingto Case 16-CA-9279 wasgrantedB. The FactsBryant was employed by the Respondent at its Long-view plant on 6 January 1964 His job classification wasthat of "car loader,"which included unloading incomingraw steel from trucks inside the plant with the aid of anoverhead crane and loading finished steel rods on trucksoutside the building using a forklift truck.His duties alsoinvolved doing the paperwork related to the receipt ofraw material.The Union had been certified to represent the Re-spondent's employees for approximately 20 years prior tothe expiration of the most recent collective-bargainingagreement on 18 February1979.Afterthat contract ex-pired, there was an economic strike at the plant, whichlasted until 31May 1979. Bryant was a member of theUnion and participated in the strike throughout itscourse.Thereafter,he made an unconditional offer toreturn toworkand was recalled about5October 1979,towork as a car loader on the night shift. He stayedthere until December 1979, when he was returned to thefirstshiftwhere he had worked prior to the strikeBryant was the only car loader assigned to the first shiftin the Respondent's rod plant.After the end of the strike, a petition to decertify theUnion was filed and an election was held on 13 Septem-ber 1979 There were many challenged ballots and objec-tions to the election were filed by both the Respondentand the Union.The Board has overruled the objectionsand has ordered a number of the challenged ballotscountedA final determination on the decertification pe-tition awaits the resolutionof theremaining challenges,which depends on the outcome of a related unfair laborpractices case1.The allegedWeingartenviolationOn the morning of Monday,21 July 1980, Bryant ad-vised his foreman,Kenneth Roberson,that he wantedleave to attend a funeral Roberson went with Bryant tothe office of Richard McGehee, the superintendent ofthe rod plant Bryant asked McGehee for 4 days' leavein order to attend the funeral in Yuma, Arizona, of anuncle "that had nearly raised him " McGehee advisedBryant that he did not have authority to grant leave, butthat he would consult with the personnel departmentMcGehee then telephoned John Teegerstrom, the Re-spondent's manager of industrial relations, and advisedhim of Bryant's request Teegerstrom told McGehee thathe needed more information and that he would comeover and talk to BryantTeegerstrom came to McGehee's office where McGe-hee,Roberson,and Bryant were present Bryant askedTeegerstrom for a leave of absence to attend the funeral.Teegerstrom told Bryant that he could not grant leave toattend the funeral of an uncle,but that he would try towork something out 2 Teegerstrom then asked if Bryant2The collective-bargaining agreement,which had expired on 18 Feb-ruary 1979, provided for 2 days off with pay for the purpose of attendingthe funeral of a member of an employee's immediate family However,immediate family did not include uncles AXELSON, INChad any vacation coming to him. McGehee's unofficialrecords indicated that Bryant had 40 hours of vacationdue and this was verified by the personnel department.Bryant was asked if he would consider taking vacationand responded that he wanted a leave of absence. WhenTeegerstrom told him he could not have leave, heagreed to take vacation. Teegerstrom told Bryant that hewould have to take all of his vacation that week andreturn to work on Monday, 28 July Roberson andMcGehee agreed that they could get along withoutBryant for the rest of the week Bryant was told that hecould leave immediately, it being between 8and 9 a.m.,and that he would be paid for thetimehe had workedthat day and for his 40 hours of vacation. Bryant asked ifhe could take 4 days of vacation that weekand save 1day or take Monday, 28 July, off and was told he couldnot.3 There was some additionaldiscussionabout the va-cation time Bryant had coming and Teegerstrom toldBryant that he was being allowed to take his vacationtimethatweek because of special circumstances,4 thatMonday, 21 July, would be the first vacation day, andthat the only way he would be granted the vacation wasif he returned to work on 28 July.Bryant asked if he couldget his40 hours' vacation payin advance and was told that it might be possible, butthat it would not be ready until the afternoon. Bryantstated that he would work the rest of the day and did soIfind that Bryant was told explicitly that his being al-lowed to take his vacation during the week beginning 21July was conditioned on his return to work on 28 July.Bryant acknowledged this in his testimony He furthertestified he did not advise Roberson or McGehee that hewould not be back to work on 28 July and that when heleft he intended to be back to work on that date.5Bryant did not report for work on Monday, 28 July,and did notcall into explain his absence He came in onTuesday, 29 July, and on arrival was asked by Robersonwhere he had been the previous day Bryant responded3 It was company policy that vacations should be taken in weekly in-crements,when possible,beginning on Monday and ending on Sunday,and the printed vacation request forms used by the Company so provideItwas also company policy that vacation time due employees should betaken and no payment in lieu of vacation would be made except at theCompany's request Under the circumstances, it appears that Teegerstromcould have permitted Bryant to take Monday, 28 July, as a vacation dayhad he chosen to do so It is clear that he did not do so and that Bryantwas told that he was expected to be back at work on Monday, 28 July4Normally,an employee must request vacation a month in advanceThe Company has the final say as to when vacation time can be taken5My findings as to what transpired on Monday, 21 July, are based onthe credited testimony of Teegerstrom, McGehee, and Roberson in thelimited instances that their consistent versions of the events differ fromthat of Bryant Bryant testified that he went directly to McGehee withhis request for leave and did not talk to RobersonIt is clear,however,that Roberson was involved and that he was present in McGehee's officethroughout the course of the conversations concerning Bryant's requestfor leave to attend the funeral Bryant also testified that McGehee hadtold him initially that there was no problem with his taking 5 days' vaca-tion but that it was up to Teegerstrom However, the suggestion thatBryant take vacation time was first brought up by Teegerstrom after hearrived at McGehee's officeMcGehee had authority to grant vacationbut not leave If McGehee had approved Bryant's taking vacation therewould have been no reason for Teegerstrom to have gotten involved inthe matter Bryant denied that Teegerstrom told him he could leave im-mediately on 21 July and be paid for the time he had already worked Infact,Bryant was paid for 40 hours' vacation and for the full day heworked on Monday, 21 July51that he had another vacation day coming to him Some-time later, Bryant spoke to McGehee and told him therehad been a misunderstanding as to when he was toreport back to work At approximately 10 a.m., BryantmetwithTeegerstrom,McGehee, and Roberson inMcGehee's office to discuss Bryant's absence. A supervi-sor named Johnny Merrill was also present, but did notparticipate in the meeting. Teegerstrom asked Bryantwhere he was on Monday and Bryant said he was athome. Teegerstrom asked why he had not come to workand Bryant said that he had had 40 hours of vacationcoming to him. Teegerstrom asked additional questionsconcerning when the funeral had been, when Bryant hadreturned home, and about stopping in Dallas to visit hissister.Teegerstrom again asked why Bryant did notcome to work on Monday and Bryant responded that hehad 40 hours of vacation 6At this point in the meeting Bryant told Teegerstromthat he wanted a representative. Bryant testified that hespecifically asked for a "union representative" and wastold by Teegerstrom that as far as Teegerstrom was con-cerned there was no union representation. When Bryantrepeated his request, Teegerstrom told him he couldhave Bill Mulliken, the Respondent's personnel manager,as a representative 7 Bryant refused because Mullikenwas "company." After his request for representation,Bryant answered no other questions and was told toreturn to work "pending further investigation."Roberson, McGehee, and Teegerstrom all denied thatBryant used the word "union" when he asked for a rep-resentative.According to Teegerstrom, Bryant askedonly for "a representative "When Bryant rejected hisoffer to get Mulliken as a representative, Teegerstromasked him who he wanted and Bryant responded, "youknow who." When Teegerstrom asked where the repre-sentativehewantedwas,Bryant responded, "youknow." These questions and answers were repeated sev-eral times.McGehee and Roberson testified that thisconversationwas essentially as described by Teeger-strom. Bryant denied that Teegerstrom asked him whohe wanted called or where the representative he wantedwas. Teegerstrom testified that after the exchange con-cerning the representative, he asked Bryant only if hewanted to offer anything further, Bryant declined, andthe meeting terminatedAlthough in some respects Bryant's recollection of theincidents on 29 July 1980, and at other times, was faultyor confused, I credit his testimony concerning the re-quest for a union representative at this meeting, notwith-standing the contrary testimony of the three company6Bryant admitted making this statementAlthough healso testifiedthat he told Teegerstrom he was tired and feeling bad from the longdrive, none of the others present corroborated this According to Rober-son,McGehee, and Teegerstrom, Bryant mentioned being tired only inconnection with his stopping at his sister's home in Dallas on Saturday Ido not credit Bryant's claim that he told them he did not come to workon Monday because he was "tired and feeling bad "rAccording to Bryant, Teegerstrom offered Mulliken as a representa-tive in a meetingheld at 3 p m that dayInasmuch as I creditthe testi-mony of Roberson, McGehee, and Teegerstrom that Bryant did not askfor a representative at the afternoon meeting,this discussion must haveoccurred at the morning meeting All those present but Bryant placed itin the morning meeting 52DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDrepresentativeswho testified. First, I find it difficult tobelieve that Bryant, who was a member of the Union,would ask only for"a representative"and never mentionthe word "union"despite repeated inquiriesby Teeger-strom as to who the representative he wanted was andwhere the representative could be found. I also find itdifficult to believe that Bryant would rejectMulliken asa representative because he was "company," but not saythat the representative he wanted was "union."Ifind itlikely that the questions about who Bryant wanted as arepresentative and where the representative was, if askedat all, came after Teegerstrom had dismissed Bryant's re-quest for union representation by saying that as far as hewas concerned there was no union representation, astatement that was consistent with the Respondent's posi-tion that the Union had lost the decertification election.Also, I consider it incredible that two upper echelonsupervisors such as Teegerstrom and McGehee, eachwithsubstantial experience with industrial relations mat-ters and, specifically,with the conduct of disciplinaryinterviews,were not aware that Bryant was asking forunion representation.Ifind that Bryant requested aunion representative and that his request was denied orignored.At approximately 3 p.m., on 29 July 1980, Bryant wasagainsummoned to McGehee's office where Teeger-strom, McGehee, and Roberson were present. A supervi-sor named Art Meeker was also present but did not par-ticipate in the meeting. According to McGehee and Ro-berson, Bryant was asked if he wanted to add anythingtowhat he had said at the morning meeting and de-clinedTeegerstrom testified that he began the meetingby reviewing what Bryant had said at the morning meet-ing and then asked if Bryant wanted to offer anything inhis behalf. Bryant said, "no." All three deny that Bryantasked for representation at this meeting.Bryant testified that at this meeting Teegerstrom askedhim some of the same questions he had asked before andasked him for proof that he had attended his uncle's fu-neral.Bryant went out to his truck and got a programfrom the funeral 8 Although Bryant stated that he askedfor a union representative at this meeting and was of-feredMulliken, as discussed above, I find that the con-versation concerning a representative and Mulliken oc-curred at themorning meeting.This meeting ended with Teegerstrom telling Bryantthat he had failed to return to work on Monday, as hehad agreed, that he was being placed on indefinite sus-pension for insubordination, and that he would be noti-fied of the final disposition of the matter at a later date.Bryant asked if his suspension had anything to do withan accident he had had with a forklift truck and was toldthat it did not.When Bryant indicated that he did notunderstandwhat insubordinationmeant,Teegerstromgave him an explanation and then read him the definitionfrom a dictionary.Bryant was directed to report to the plant on Fridayof that week, but when he got there he was told thatTeegerstrom had gone home sick. On the following8McGehee's testimony indicates that the funeral program was ob-tained at the afternoon meeting(Tr 164 )Monday, 4 August 1980, Bryant met with Teegerstrom,McGehee, and Stu Hink, Respondent's vice president ofmanufacturing.Teegerstrom again reviewed the factsconcerning Bryant's failure to return to work on 28 Julyand asked Bryant if he had anything to say in his behalf.Bryant said he had nothing to say and Teegerstrom toldhim that he was terminated for insubordination.Discussion and ConclusionsIn theWeingartencase, supra, the Supreme Court heldthat an employee has a statutory right to refuse to submitwithout union representation to an interview that he rea-sonably fears may result in discipline. The first questionspresented are whether under the circumstances the em-ployee was entitled to union representation and whetherhe made a valid request for such representation.9 TheRespondent contends that Bryant had no right to a unionrepresentative because the Union had lost the decertifica-tion election and, therefore, his request for union repre-sentation is not concerted activity. Not only is the finalresult of the election still in doubt, but the Board hasheld" that the employees' statutory right to representa-tion during an investigatory interview is not dependenton the status of a union as a bargaining representative,stating:[I]nWeingarten,the Court's primary concern waswith the right of employees to have some measureof protection when faced with a confrontation withthe employer which might result in adverse actionagainst the employee. These employee concernsremain whether or not the employees are represent-ed by a union. Here, employees Charles and Kittleyrequested union representation at a time when theUnion had been selected by a majority of employeesin a Board-conducted election, but had not yet beencertified as the bargaining representative. Their re-questwas an exercise of the right guaranteed tothem by Section 7 to act in concert for mutual aidand protection In these circumstances, the status ofthe requested representative, whether it be that ofUnion not yet certified or simply that of fellow em-ployee, does not operate to deprive the employeesof the rights which they enjoy by virtue of the plainmandate in Section 7.11Therefore, Bryant had the right to union representationat the interview conducted on 29 July 1980.The Respondent contends that Bryant's request forunion representation was ineffective because he failed todesignate a specific union representative by name. It istrue that the right to have representation at an mvestiga-9There is apparently no dispute that Bryant had a reasonable expecta-tion that discipline might result from the meeting on 29 July 1980, and Iso find There is no merit to the suggestion in Respondent's brief that dis-ciplinary action had already been decided before the interview on 29JulyTeegerstrom terminated the morning interview on that date bysending Bryant back to work"pending further investigation"and testifiedthat he was still discussing what action to take on the morning of 4August-10 Anchortank, Inc,239 NLRB 430 (1978)11 Id at 431 AXELSON, INC.tory interview is triggered only on a request for such arepresentative, 12 but there is no specific requirement thatthe employee designate a union representative by name.It is enough when, as here, the request is "sufficient toput the Employer on notice of the employee's desires."13Given Teegerstrom's response to Bryant's initial requestfor union representation, that as far as he was concernedtherewas no union representation, and his offer to callMulliken, Respondent's personnel manager who replacesTeegerstrom in his absence, to act as a representative, Ifind that any attempt by Bryant to designate a specificindividualwould have been futile. I was not impressedby Teegerstrom's claim that he personally did not knowwho or where the union representatives were. As theCompany's director of industrial relations it was his busi-ness to know or to find out. The Union had been in theplant for 20 years or more. Teegerstrom admitted that heknew the Union had an office in Longview and that hewas acquainted with at least three union representatives.He admitted that he made no effort to contact the unionoffice in Longview or any union representative. This isnot a case where the employee made a request for repre-sentation that was impossible to comply with. On thecontrary, it appears that Teegerstrom did not make evena good-faith effort to honor the request, but simply re-jected it because "as far as he was concerned there wasno union representation." I find that Bryant made a validrequest for union representation during the morningmeeting on 29 July and that it was denied. I further findthat it was unnecessary to make a similar request at theafternoon meeting because it was nothing more than acontinuation of the same interview on the same day, inthe same place, with the same participants, and about thesame subject matter and because Teegerstrom's responseto Bryant's initial request made it clear that any renewedrequest would be futile.The Board has held that:UnderWeingarten,once an employee makes sucha valid request for union representation, the em-ployer is permitted one of three options: (1) grantthe request, (2) discontinue the interview, or (3)offer the employee the choice between continuingthe interview unaccompanied by a union representa-tive or having no interview at all. Under no circum-stancesmay the employer continue the interviewwithout granting the employee union representation,unlessthe employee voluntarily agrees to remainunrepresentedafterhaving been presented by theemployer with the choices mentioned in option (3)above or if the employee is otherwise aware ofthose choices. [Emphasis in original.] i 4Teegerstrom terminated the morning interview immedi-ately after denying Bryant's request for representationexcept for asking whether Bryant wanted to say any-thing in his behalf. i 5 However, he reconvened the inter-12 See LennoxIndustries,244 NLRB 607 (1979)13Southwestern Bell Telephone Co,227 NLRB 1223 (1977)14Postal Service,241 NLRB 141 (1979)15 This alone may not have been sufficient to constitute a violation ofthe Act SeeTexaco, Inc,242 NLRB 291 (1979)53view that afternoon, reviewed the statements Bryant hadmade in the morning, asked for and obtained a copy ofthe funeral program,and againasked Bryant if he hadanything to add without offering Bryant the choice ofcontinuing the interview unrepresented or having nointerview at all.When the employer attempts to questionthe employee, to engage in anymannerof dialogue, or toparticipate in any other interchange that could be char-acterized as an interview after denying the request forrepresentation, there is a violation of the Act. i 6 Themeeting with Bryant conducted by Teegerstrom on theafternoon of 29 July clearly constitutes such an interviewand aviolation of Section 8(a)(1) of the Act.When the employer conducts an investigatory inter-view in violation ofWeingartenand the employee is dis-charged for conduct that was the subject of that inter-view,a reinstatementand backpay order is appropriateunlessthe employer establishes that the discharge wasnot based on information that it obtained during theinterview, i 7Here, the General Counsel has made aprima facie showing that Bryant's failure to report forwork on Monday, 28 July, was the cause of his dischargeand was the subject matter of the unlawful interview.The Respondent, however, has established that it reliedsolely on information obtained prior to the unlawfulinterview and not on anything obtained therein. Bryantstated his reason for failing to report on 28 July, that hehad another day of vacation coming to him, to Robersonand McGehee on the morning of 29 July and to Teeger-strom at themeeting inMcGehee's office before he madehis request for union representation. Bryant was dis-charged forfailingto return to work on 28 July, as hehad agreed when his application for emergency vacationhad been approved on 21 July. He understood andagreed to the conditions Teegerstrom had set in grantingthe vacation, accepted payment for 8 hours of vacationin lieuof the time off, and then took the time offanyway. All of these facts were known to Teegerstrombefore the meeting in the afternoon of 29 July and theywere the basis for Bryant's discharge. The only thingnew that was developed at themeeting wasBryant'sproducing the funeral program which evidenced his at-tendance at the funeral. Although this may have shownthat his request for time off was justified, it had no bear-ing on the matter that caused his discharge, his failure toreturn to work on 28 July.BecauseBryant's dischargewas not based on information obtained during the unlaw-ful interview, the Respondent will not be required to re-instate Bryant or give him backpay.2.The alleged 8(a)(3) violationThe complaint also alleges that Bryant's discharge wasin retaliation for his participation in a strike between 18February and 31 May 1979. The General Counsel con-tends that several incidents being the allegedly "trumpedup" reprimand of Bryant on 14 July 1980, over a record-keeping error. According to Bryant, he was called intoIsAmoco OilCo,238 NLRB 551 (1978),Lennox Industries,supra17Kraft Foods, Inc,251NLRB599 (1980),Coyne Cylinder Co,251NLRB 1503 (1980) 54DECISIONSOF THE NATIONALLABOR RELATIONS BOARDMcGehee's office and Roberson told McGehee thatBryant had not correctly recorded certain raw materialthat had been received. Bryant responded that he hadbeen sent outside to load a truck. McGehee told Bryantthat he had to keep up with the steel received on hisshift,either by doing it himself or training someone to doit.When Bryant asked that the same man be sent to helphim every time, McGehee said maybe Bryant should findanother job.According to McGehee, he questioned Bryant about areport that bore Bryant's initialsand showed four or fivebundles of steel being received while a shipping noticeshowed seven or eight bundles had been delivered.Bryant was asked to help out in determining what waswrong with the unloading document.There is no evidence that Bryant was disciplined as aresult of this incident or that he was asked to do any-thing other than what was a part of his normal duties asa car loader.Another incident occurred on 15 July 1980. Whileloading a damaged crate of steel rods on a truck, theforklift truck Bryant operated malfunctioned causing thecrate to slip off, striking and injuring the truckdriverwho was attempting to assist with the loading.Bryanttestified that the incident was investigated by McGeheeand Mulliken and Mulliken concluded that there "wasnegligence on the fork operator."According to McGehee's testimony,his investigationof the incident indicated that the mechanical failure ofthe forklift,which was known to have had a hydraulicpressure problem for several months,was the majorcause of the accident although operator error was alsoinvolved.No disciplinary actionwas taken againstBryant.To the extent their versions of these incidents differ, Icredit the testimony of McGehee who appeared to havea clearer recollection of the events than Bryant Theredoes not appear to be any dispute but that Bryant wasnot disciplined in any way with respect to either inci-dent.Finally, the General Counsel points to the suspensionand discharge of Bryant for missing a single day ofwork.While the Respondent's action in discharging ap-pears harsh,the evidence shows that Teegerstrom andMcGehee made a considerable effort to accommodateBryant's request for time off and to get him his vacationpay before he left on 21 July, that Bryant was aware thathe was expected back on 28 July, and that he agreed thathe would be there. Under the circumstances,itcannot besaid that Respondent's action in discharging Bryant waswithout cause.There is no evidence of any union animus on the Re-spondent'spart.Considering all the evidence in therecord,Ifind nothing that would indicate Bryant's dis-charge was in any way related to the fact that he hadparticipated in a strike that had ended 14 months earlier.Accordingly, I find that the General Counsel has failedto establish a prima facie case that Bryant's participationin the strike was a motivating factor in the Respondent'sdecision to discharge him and recommend that this alle-gation be dismissed.CONCLUSIONS OF LAW1.The Respondent,Axelson,Inc, is an employer en-gaged in commerce within the meaning of Section 2(6)and (7) of the Act.2.TheUnion is a labor organization within the mean-ing of Section2(5) of the Act.3.TheRespondent violated Section 8(a)(1) of the Acton 29July 1980,by requiring Elijah Bryant Jr. to submitto an investigatory interview that he reasonably fearedmight result in his discipline,while denying his requestfor union representation.4.TheRespondent did not violate Section 8(a)(1) and(3) of the Act by itsdischargeof ElijahBryant Jr.THE REMEDYHaving found that the Respondent has violated Sec-tion 8(a)(1) of the Act in certain respects,I shall recom-mend that it be required to cease and desist therefromand to take certain affirmative action designed to effectu-ate the policies of the Act.Inasmuch as I have found that the Respondent's dis-charge of Elijah Bryant Jr. was not based on any infor-mation obtained as a result of the unlawful interview, Ishall not recommend that Bryant be ordered reinstatedor awarded backpay.On these findings of fact and conclusions of law andon the entire record,I issue the following recommend-ed18ORDERThe Respondent, Axelson, Inc., Longview, Texas, itsofficers,agents, successors,and assigns, shall1.Cease and desist from(a) Requiring any employee to take part in any investi-gatory interview without union representation if suchrepresentation has been requestedby theemployee andhe has reasonable grounds to believe that the interviewmay result in disciplinary action against him.(b) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of therights guaranteed them by Section 7 of the Act2.Take the following affirmative action necessary toeffectuate the policies of the Act.(a) Post at its Longview,Texas facility,copies of theattached noticemarked"Appendix."i 9Copies of thenotice, on forms provided by the Regional Director forRegion 16,after being signed by the Respondent's au-thorized representative, shall be posted by the Respond-ent immediately upon receipt and maintained for 60 con-secutive days in conspicuous places including all placeswhere notices to employees are customarily posted. Rea-18 If no exceptions are filed as providedby Sec 102 46 of theBoard'sRules and Regulations, the findings,conclusions,and recommendedOrdershall, as provided in Sec 102 48 of the Rules, be adopted by theBoard and allobjectionsto them shall be deemed waived for all pur-posesis If this Order is enforced by a judgment of a United States court ofappeals, the words in the notice reading "Postedby Order ofthe Nation-alLaborRelations Board" shall read "Posted Pursuant to a Judgment ofthe UnitedStates Courtof AppealsEnforcing an Order of the NationalLaborRelations Board " AXELSON,INC.55sonable steps shall be taken by the Respondent to ensureIT IS FURTHER RECOMMENDED that the complaint bethat the notices are not altered,defaced,or covered bydismissed insofar as it alleges violations not specificallyany other material.found.(b)Notify the Regional Director in writing within 20days from the date of this Order what steps the Re-spondent has taken to comply.